Citation Nr: 0703272	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to an increased disability rating for pes 
planus of the right foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for pes 
planus of the left foot, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for a back disability, 
to include degenerative changes, claimed as secondary to 
service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the RO that denied 
disability ratings in excess of separate 10 percent ratings 
for each foot for service-connected bilateral pes planus; and 
denied service connection for a back disability, to include 
degenerative changes, claimed as secondary to the service-
connected bilateral pes planus.  The veteran timely appealed.

In March 2005, the veteran testified during a hearing before 
the undersigned in Washington, D.C.

In November 2005, the veteran's representative submitted 
additional evidence directly to the Board and waived initial 
consideration of the evidence by the RO.  This evidence, 
consisting primarily of outpatient treatment records for back 
pain and foot pain at a VA medical center and a report of VA 
examination, is constructively of record and accepted by the 
Board.

The question of whether the veteran's current back 
disability, to include degenerative changes, is related to a 
disease or injury in service, was addressed in an April 1985 
Board decision.  In August 1990, the Board concluded that new 
and material evidence had not been submitted to establish 
service connection for a back disability.  The current claim 
concerns whether entitlement to service connection may lie 
under 38 C.F.R. § 3.310, as secondary to the service-
connected bilateral pes planus.  The claim had not previously 
been considered under 38 C.F.R. § 3.310, which potentially 
provides a "new cause of action" not subject to the usual 
requirement of new and material evidence to reopen.  See 
Spencer v. Brown, 4 Vet. App. 283 (1993); Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998).  Hence, the Board may adjudicate 
the veteran's current claim for service connection for a back 
disability, to include degenerative changes, as an original, 
rather than as a reopened, claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In August 2002, the veteran again raised the issues of 
service connection for myositis of the right leg and knee, a 
right ankle disability, a bilateral knee disability, and a 
dental condition.  In August 2003, the veteran raised the 
issue of an earlier effective date of the award of service 
connection and compensation for bilateral pes planus.  As 
each of the issues has not been adjudicated, they are 
referred to the RO for appropriate action.  

The issues of an increased disability rating for each foot 
for service-connected bilateral pes planus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A current back disability, to include degenerative changes, 
was first demonstrated many years after service, and is not 
due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a back disability, to 
include degenerative changes, claimed as secondary to a 
service-connected disability, are not met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a November 2003 letter, the RO notified the veteran 
of elements of service connection, and the evidence needed to 
establish each element.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letter 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The letter asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The document meeting the VCAA's notice requirements was 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  His claim was fully developed 
and re-adjudicated by an agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for a back disability, to include 
degenerative changes, claimed as secondary to the service-
connected bilateral pes planus, as concluded below, because 
any question as to the appropriate disability rating and 
effective date to be assigned is rendered moot.  He had 
previously received all required notice regarding service 
connection.  The claim denied obviously does not entail the 
setting of a new disability rating or an effective date.  
Accordingly, the veteran is not harmed by any defect with 
regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo a VA examination in 
connection with the claim decided on appeal, a report of 
which is of record.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran's main contention is that service connection is 
warranted on the basis that his back disability, to include 
degenerative changes, is caused by his service-connected 
bilateral pes planus.  Service connection is available on a 
secondary basis for disease or disability that is proximately 
due to a service connected disease or disability.  38 C.F.R. 
§ 3.310(a).  The regulation has been interpreted as 
permitting secondary service connection where a service 
connected disease or disability aggravates the claimed 
disease or injury.  Allen v. Brown, 7 Vet. App.  439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

Records show that the veteran was seen in the Emergency Room 
at a VA hospital in April 1988 for severe low back pain, 
secondary to degenerative joint disease in his lower spine.  
His treatment consisted of complete bed rest for at least two 
days, as well as prescribed anti-inflammatory medications.

In October 1988, a VA physician noted that the veteran had 
been receiving treatment in Corrective Therapy since August 
1988 for chronic low back pain; and that the veteran 
responded well to treatment, but maintained low back pain 
with prolonged physical exertion or standing more than four-
to-six hour intervals.

VA treatment records show a diagnosis of chronic low back 
pain in April 1997.  In April 1998, the veteran complained of 
low back pain when standing, sleeping, or in any position.

In November 1999, the veteran complained of pain in his lower 
back getting worse over the past two years.  He used a back 
brace, and took medications.  The veteran also reported that 
his back pain worsened after he developed a collapsed foot.  
X-rays revealed lumbar spondylotic changes, and 
spondylolisthesis L5 over S1.  The examiner indicated that 
fusion may be considered, if no improvement.

VA treatment records show complaints of increasing lower back 
pain in July 2001.  The veteran denied weakness or numbness 
in his legs, and indicated that the spinal pain did not 
radiate.

In January 2002, the veteran complained that his low back 
pain was associated with his gait, and was made worse by his 
fallen arches.

In February 2002, a VA physician assessed the veteran with a 
history of chronic low back/foot pain, and a past medical 
history of plantar fasciitis/pes planus deformity.  His pain 
had progressed to the point where it was difficult for the 
veteran to stand at work, as a part-time barber.  The 
physician opined that the veteran's current pain was likely 
secondary to these chronic problems.

In April 2002, the veteran complained of foot pain, as well 
as back pain with over-pronation of the right foot.  Records 
show that the veteran was currently using a back brace, cane, 
and wore orthopedic shoes, and that he took various anti-
inflammatories with minor relief of the pain.  The veteran 
was given an ankle brace.

The report of a December 2003 VA examination reveals that the 
veteran walked with a limp, and used a cane.  Examination of 
the lumbar spine revealed no tenderness to percussion, no 
postural abnormalities, and no fixed deformities.  His 
musculature was symmetrical and without spasm.  Range of 
motion of the lumbar spine was to 70 degrees on flexion, to 
15 degrees on extension, to 15 degrees on right and left 
lateral bending, and to 30 degrees on rotation to the right 
and to 40 degrees on rotation to the left.  No pain on motion 
was noted.  The examiner noted no obvious cause for 
limitation of motion other than obesity.  The veteran 
reported persistent and increasing lower back pain "for 
years."

The February 2003 examiner noted the veteran's diagnosis of 
degenerative joint disease, and opined that any relationship 
of the veteran's back pain to his bilateral pes planus is 
purely speculative.

In January 2004, the veteran complained of worsening pain in 
his low back.  The examiner found no evidence of focal 
neurological deficit or of nerve compression.  The veteran 
refused an injection for pain.

In July 2004, the veteran reported that his back pain was 
basically the same, with no radiation or numbness to lower 
extremities, and no change in bowel or bladder function.  
Degenerative changes were noted at the facet joints 
bilaterally at L5-S1 on X-ray.

In March 2005, the veteran testified that his back pain was 
affected by the way he walked, and that he took medication 
for both his foot pain and back pain.

The veteran, as a lay person, would not be competent to 
render a probative opinion on a medical matter, such as the 
etiology of any back disability, to include degenerative 
changes.  See Bostain, 11 Vet. App. at 127, citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

The Board notes that the February 2003 examiner was unable to 
state whether the currently shown degenerative joint disease 
of the veteran's back is proximately due to, the result of, 
or aggravated by the service-connected bilateral pes planus.  
An opinion based on speculation is insufficient to establish 
service connection.  Bostain v. West, 11 Vet. App. 124 
(1998); Obert v. Brown, 5 Vet. App. 30 (1993).    

The competent evidence primarily links the veteran's back 
pain to the degenerative joint disease of his spine, but not 
to service or to a service-connected disability.  While the 
veteran is competent to testify, via first-hand knowledge, 
that standing on his feet for prolonged periods aggravates or 
enhances his back pain (see Bostain, 11 Vet. App. at 127), 
there is no competent evidence of record that the service-
connected bilateral pes planus is what causes or aggravates 
the veteran's back disability, to include degenerative 
changes.

Because the competent evidence does not link a currently 
shown disability to service or to a service-connected 
disability, the weight of the evidence is against the claim.  
As the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

In any event, there is no competent opinion that a back 
disability, to include degenerative changes, is proximately 
due to or the result of service-connected bilateral pes 
planus; or that a back disability, to include degenerative 
changes, was aggravated by a service-connected disability.

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection for a back 
disability, to include degenerative changes, on a secondary 
basis.


ORDER

Service connection for a back disability, to include 
degenerative changes and as secondary to the service-
connected bilateral pes planus, is denied.


REMAND

The veteran contends that his service-connected bilateral pes 
planus is more severe than currently rated, and warrants 
increased disability ratings.

The Board notes the veteran's complaint that his bilateral 
foot pain is excruciating when standing for prolonged 
intervals, and interferes with his ability to work as a 
barber.  The record also indicates that the veteran wears 
orthopedic shoes and has callosities.

The veteran has recently been afforded a VA compensation 
examination for the purpose of evaluating his bilateral pes 
planus.  The examiner listed a few clinical findings, but not 
all of the information needed to evaluate the veteran's 
disability.   Further, there is no indication as to the 
existence and extent of pronation, abduction, pain on 
manipulation, accentuated use, or deformity of either foot. 


VA regulations provide that "if the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2006); see 38 C.F.R. 
§ 19.9 (2006).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a 'thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
sources of treatment for bilateral pes 
planus, since October 2005.  Take the 
necessary steps to obtain records of this 
treatment.

2.  Schedule the veteran for a VA 
orthopedic examination, to evaluate his 
service-connected bilateral pes planus.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner designated 
to examine the veteran, and the report of 
the examination or addendum should note 
review of the claims folder.  

The examiner should render specific 
findings for each foot with respect to 
the existence and extent (or frequency, 
as appropriate) of:  weight bearing line 
over or medial to the great toe; inward 
bowing of the tendo Achilles; pain on 
manipulation and use of the feet; marked 
deformity (pronation, abduction); 
indications of swelling on use; 
characteristic callosities; tenderness of 
plantar surfaces of the feet; and use of 
orthopedic shoes or appliances help.  In 
providing the findings, the examiner 
should, to the extent possible, 
distinguish the symptoms attributable to 
service-connected bilateral pes planus 
from those of other foot conditions.  
However, if it is not medically possible 
to do so, the examiner should clearly so 
state, indicating that the findings are 
with respect to the veteran's overall 
foot impairment.

These specific findings are needed to 
rate the veteran's disabilities in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

3.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a copy of any 
notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claims with consideration of all 
applicable criteria for evaluating the 
veteran's service-connected bilateral pes 
planus, to include provisions of 
38 C.F.R. § 3.321 for an extraschedular 
evaluation. 

5.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case (SSOC) before the 
claims file is returned to the Board, if 
otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


